Williams, J.:
The judgment and order should be reversed and a new trial granted, with costs to the appellant to abide event.
The action is to recover damages for personal injuries alleged to have resulted from defendant’s negligence. The plaintiff left one of the defendant’s cars át a street crossing, passed behind that car, and was struck by a car going in the opposite direction as she attempted to cross in front of it.
The only questions raised upon this appeal relate to plaintiff’s alleged contributory negligence. The defendant claims that there was no evidence for the jury upon that question or at least that the verdict was contrary to and against the weight of the evidence.
The car which struck the plaintiff was going fast, but it is claimed that she could have seen and must have seen the car approaching and should not have gone in front of it, and that'when she did so she was guilty of negligence. The two ladies who left the car ahead of plaintiff and passed behind that car and across.in front of the approaching car saw the latter caras they were about to cross in front of it, but it was then far enough away so that they could pass over safely and they were not, therefore, negligent in so doing. When the plaintiff, however, was about to go upon the track the. car was very near her and she should not have attempted to cross in front of it. This is the ordinary way to consider her action, but she insists, upon the . particular evidence that she gave, that it became a question for the jury whether she was negligent so as to preclude her from recovering a verdict.
The court in leaving this question to the jury said : “ It was the duty of this corporation defendant when a car was passing a car *214which had stopped there to give - reasonable notice and have its car under reasonable control. The plaintiff had the right to rely that such would be the case, but she did not have the right to act blindly on the presumption that such would be the case. She has been before you. " Her hearing is good for she has been examined here by counsel and there is no question of defective eyesight here. She was bound to use for her own protection, reasonably, all her faculties, for she was bound to know that a car might be passing along the north tracks toward the west, and she was bound to be reasonably careful to look out for her own safety and see that she was not injured by any such car. All that the reasonable use of her ears and eyes would have told her, in law,- she is presumed to know. A person may not come, into court and when the evidence shows the person to have had in view the object, say he or she did not-' see it, because they are - bound' to see it when a reasonable use of the eyes would enable them to see it. * ■ * ■ * The question is,. did this plaintiff use all the care and caution that Ordinary prudence directed and demanded for her own .safety in passing back of the car from which she alighted and getting in- such a position as to be hit % How far could she see if she had looked toward the approaching car % That depends upon the point from which she looked, because the angle of vision extended in proportion as she advanced. Did she have opportunity to find out by the reasonable ' exercise of her eyes that the car was approaching in time to prevent the injury ? If she did she cannot recover.”
It appears that the plaintiff was between forty-nine and fifty years old, a 'married woman, and worked at packing evaporated fruits. The accident took place in broad daylight, in the morning, as-she was on her-way to work. Her evidence in brief is that in going behind the car standing still when she put her right foot on the last rail of that track she listened and heard no gong or car and saw no car coming. Then she took one more step, put her left foot forward and that brought her to the edge of the car that was standing still. She did not see or hear any car then. Then she leaned out beyond the edge of the. car, took another step forward with her right foot and was struck by the side of the approaching car. She did hot see the car until it came like a bullet and hit her.-
It appears that the nearest rails of the two tracks were five feet *215one and one-half inches apart, but by reason of the overhang of the cars in passing their bodies were twenty-one and one-half inches apart and the steps twenty inches apart. When the plaintiff was just at the edge of the car standing , still she had twenty-one and one-half inches in which to put out her head and look toward the approaching car. She claims she did lean forward and look, but admits that she did not stop, as she looked, but stepped right along towards the approaching car until she was struck. Of course looking would do no good unless- she kept back so as to avoid the car if it was coming. This she did not do, and her failure to do so caused the accident.
Counsel for plaintiff suggested in a request made to the court to charge that when plaintiff leaned forward before taking the last step it became'necessary in order to balance herself to take the last step. That seems to have been the mere assumption of counsel., I do not find that the plaintiff so testified. This whole evidence as to taking steps with the one foot and the other and what the plaintiff did on taking each forward step seems rather incredible and an afterthought with the trial in view. " But taking plaintiff’s evidence as she gave it our judgment is that she was not shown to be free from contributory negligence. Reed v. Met. Street R. Co. (180 N. Y. 315) was a case very similar to this one. In that case the plaintiff testified after he passed by the edge of the standing car he. did not look towards the approaching car, but lie had looked and listened before that time. The court there said: “ A person passing behind the rear of a car and stepping onto the track where a car may be approaching from the opposite direction is bound to satisfy himself that the way is clear. It is apparent that the slightest caution on the part of this plaintiff would nave advised him of the presence of the approaching car and avoided this accident.”
This language quoted is quite applicable to the case we are here reviewing. There, is too much refining in the argument of counsel for plaintiff. Apparently upon leaving the tracks the plaintiff walked right along without stopping before she went in front of the approaching car to ascertain whether a car was coming or not. 81ie could have avoided the accident by the slightest care in that respect.
*216There had better be a new trial. The verdict is a large one and the right to recover not sufficiently well established.
All concurred, McLennan, P. J., upon the ground that the case of Reed v. Met. Street R. Co. (180 N. Y. 315) is decisive of this-appeal, except Abuse, J., who dissented in a memorandum.